Citation Nr: 1309870	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-35 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for residuals of a right leg laceration wound, to include numbness of the second and third toes of the right foot.

3.  Entitlement to service connection for plantar fasciitis with hallux valgus of the right foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 2004 to January 2006.  He also served on various periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at an April 2012 hearing.  A hearing transcript has been associated with the claims file.

In November 2012, the Board denied the Veteran's claim for service connection for residuals of an injury to the rib cage and granted his claims for service connection for obstructive sleep apnea, restless leg syndrome, and hypertension.  In addition, his claims for service connection for GERD, residuals of a right leg laceration wound, and plantar fasciitis with hallux valgus of the right foot were remanded to the Appeals Management Center (AMC) for additional development.  These issues now return to the Board for further appellate consideration. 

The Board notes that the Veteran submitted a Declaration of Status of Dependents form (VA Form 21-686c) in January 2013.  It does not appear from a review of the Veteran's claims file and the Virtual VA paperless claims processing system that this form has been processed by the agency of original jurisdiction (AOJ).  It is therefore referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeals.

FINDING OF FACT

On March 7, 2013, prior to the promulgation of a decision in the instant appeal, the Board received notification from the Veteran that he was withdrawing any issues that had been remanded to the AMC by the Board for further development, which includes the issues of entitlement to service connection for GERD, residuals of a right leg laceration wound, and plantar fasciitis with hallux valgus of the right foot.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal an appeal as to the issue of entitlement to service connection for GERD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria are met for withdrawal of an appeal as to the issue of entitlement to service connection for residuals of a right leg laceration wound, to include numbness of the second and third toes of the right foot.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria are met for withdrawal of an appeal as to the issue of entitlement to service connection for plantar fasciitis with hallux valgus of the right foot.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a written statement, received on March 7, 2013, indicating his desire to withdraw any issues that had been remanded (sent back) to the AMC by the Board for further development.  The Board had remanded claims of entitlement to service connection for GERD, residuals of a right leg laceration wound and plantar fasciitis with hallux valgus in November 2012.  As the Veteran has withdrawn his appeals as to the issues of entitlement to service connection for GERD, residuals of a right leg laceration wound, and plantar fasciitis with hallux valgus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 


ORDER

The appeal regarding the issue of entitlement to service connection for GERD is dismissed.

The appeal regarding the issue of entitlement to service connection for residuals of a right leg laceration wound, to include numbness of the second and third toes of the right foot, is dismissed.

The appeal regarding the issue of entitlement to service connection for plantar fasciitis with hallux valgus of the right foot is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


